         Case 8-19-76260-ast        Doc 134       Filed 10/09/19        Entered 10/09/19 20:13:51




LOEB & LOEB LLP
Schuyler G. Carroll
Stephen A. Aschettino
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        saschettino@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

Proposed Counsel to the Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260 (AST)
                                                        )      Case No. 19-76263 (AST)
In re:                                                  )      Case No. 19-76267 (AST)
                                                        )      Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269 (AST)
                                                        )      Case No. 19-76270 (AST)
                          Debtors.1                     )      Case No. 19-76271 (AST)
                                                        )      Case No. 19-76272 (AST)
                                                        )
                                                        )      (Jointly Administered)
                                                        )

                           NOTICE OF FILING SCHEDULE OF
                     PREPETITION PAYROLL AND TAX OBLIGATIONS




           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).



18245480
      Case 8-19-76260-ast       Doc 134     Filed 10/09/19      Entered 10/09/19 20:13:51




        PLEASE TAKE NOTICE that pursuant to the Court’s instruction (Dkt. No. 109), Absolut
Facilities Management and its affiliated debtor entities, have herewith filed a schedule indicating
the Debtors’ prepetition payroll and tax obligations, attached hereto as Exhibit A.


Dated:     October 9, 2019                          LOEB & LOEB LLP
           New York, New York
                                                    /s/ Schuyler G. Carroll
                                                    Schuyler G. Carroll
                                                    Stephen A. Aschettino
                                                    Daniel B. Besikof
                                                    Noah Weingarten
                                                    345 Park Avenue
                                                    New York, NY 10154
                                                    Tel: (212) 407-4000
                                                    Fax: (212) 407-4990
                                                    scarroll@loeb.com
                                                    saschettino@loeb.com
                                                    dbesikof@loeb.com
                                                    nweingarten@loeb.com

                                                 Proposed Counsel to the Debtors
                                                 and Debtor-in-Possession




18245480                                        2
      Case 8-19-76260-ast   Doc 134   Filed 10/09/19    Entered 10/09/19 20:13:51




                                      Exhibit A

                 (Schedule of Prepetition Payroll and Tax Obligations)




18245480
                            Case 8-19-76260-ast        Doc 134   Filed 10/09/19     Entered 10/09/19 20:13:51



AFM

Pre-petition Payroll and Payroll Taxes
                                                13-Sep           20-Sep           27-Sep         4-Oct
Payroll                                  $ (565,452.61) $ (269,857.71) $         -    $        -
Payroll Taxes                            $ (185,159.59) $ (198,565.32) $ (193,293.31) $ (27,175.24)

Payroll (above)
Days Incurrred                             9/1 - 9/7      9/8, 9/9, 9/10
Due to be paid                               9/13              9/20

Payroll Taxes (above)
Days Incurrred
 State                                    8/17 - 8/24      8/25 - 8/31     9/1 - 9/7       9/8 - 9/14
 Fed / FICA                               8/24 - 8/31       9/1 - 9/7      9/8 - 9/14
Due to be paid                               9/13             9/20           9/27            10/4
